DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A vehicle control apparatus comprising: 
a camera configured to detect a division line of a road;
a vehicle speed sensor configured to detect a speed of a vehicle traveling on the road; and 
a controller that can execute lane departure suppression control to suppress the vehicle from departing from the division line, 
wherein the controller changes, in accordance with the speed detected by the vehicle speed sensor, an execution timing of the lane departure suppression control with respect to the division line, 
wherein the controller increases a delay of the execution timing of the lane departure suppression control with respect to the division line in response to a decrease in the speed of the vehicle, and 
advances the execution timing of the lane departure suppression control with respect to the division line in response to an increase of the speed of the vehicle, 
wherein the execution timing is not changed since a [[the]] position of the division line is set as the execution timing of the lane departure suppression control when the speed of the vehicle is a predetermined vehicle speed or less.

10. (Currently Amended) An operation method of a vehicle control apparatus, the method comprising: 
detecting a division line of a road; 
detecting a speed of a vehicle traveling on the road; and 
executing lane departure suppression control to suppress the vehicle from departing from the division line, 
wherein in the executing, an execution timing of the lane departure suppression control with respect to the division line is changed in accordance with the detected speed, 
wherein a delay of the execution timing of the lane departure suppression control is increased with respect to the divisional line in response to a decrease in the speed of the vehicle, and 
the execution timing of the lane departure suppression control is advanced with respect to the division line in response to an increase of the speed of the vehicle, 
wherein the execution timing is not changed since a [[the]] position of the division line is set as the execution timing of the lane departure suppression control when the speed 

11. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute an operation method of a vehicle control apparatus, the method comprising: 
detecting a division line of a road; 
detecting a speed of a vehicle traveling on the road; and 
executing lane departure suppression control to suppress the vehicle from departing from the division line, 
wherein in the executing, an execution timing of the lane departure suppression control with respect to the division line is changed in accordance with the detected speed, 
wherein a delay of the execution timing of the lane departure suppression control is increased with respect to the divisional line in response to a decrease in the speed of the vehicle, and 
the execution timing of the lane departure suppression control is advanced with respect to the division line in response to an increase of the speed of the vehicle, 
wherein the execution timing is not changed since a [[the]] position of the division line is set as the execution timing of the lane departure suppression control when the speed 
End of Amendments

Allowable Subject Matter
Claim(s) 1, 3-11 are allowed over the prior art of record.

The closest prior art of record is US 2009/0005933, (hereinafter Tabata) and JP 2018-083578A, (hereinafter Hiroaki), and US 2011/0316685 (hereinafter Kim).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see pages 6-7, filed 01/12/2022, with respect to the claims have been fully considered and are persuasive. 

The primary prior art reference Tabata discloses an invention that provides an apparatus to prevent a vehicle from deviating from a lane of travel includes an acquisition device configured to measure a yaw angle between the vehicle and the lane of travel, a lane deviation controller configured to output a yaw moment to maintain the vehicle in the lane of travel, a restriction device configured to restrict the yaw moment output when the measured yaw angle exceeds a first angle limit, and a correction device configured to adjust the first angle limit in response to a measured condition. In selected embodiments, the higher the vehicle speed, the 

The next prior art reference Hiroaki teaches an invention that provides an apparatus that executes lane deviation suppression control for reducing the collision of the vehicle with a three-dimensional object on a road edge. Hiroaki discloses an accuracy computation part that computes detection accuracy of a white line recognized by a road recognition part. In a case where a control target line is a white line, with the detection accuracy of the white line reaching a reference level, a lane departure alert control part executes first lane deviation suppression control with a vehicle allowed to externally deviate from the control target line by a given allowance degree. Further, in a case where the detection accuracy of the white line does not reach the reference level even if the control target line is a white line, the lane departure alert control part executes second lane deviation suppression control without allowing the vehicle itself to externally deviate from the control target line. However, Hiroaki does not explicitly teach wherein the controller increases a delay of the execution timing of the lane departure suppression control with respect to the division line in response to a decrease in the speed of the vehicle, and advances the execution timing of the lane departure suppression control with respect to the division line in response to an increase of the speed of the vehicle, wherein the execution timing is not changed since the position of the division line is set as the execution timing of the 

The next prior art reference Kim discloses an invention to provide an apparatus for controlling lane keeping and an apparatus for warning of an escape from a lane, which generates a lane escape warning only on a specific condition in which a vehicle is expected to actually escape from a lane, so that the apparatus and method can reduce the generation of an unnecessary lane escape warning that may cause the inconvenience of a driver. However, Kim does not explicitly teach wherein the controller increases a delay of the execution timing of the lane departure suppression control with respect to the division line in response to a decrease in the speed of the vehicle, and advances the execution timing of the lane departure suppression control with respect to the division line in response to an increase of the speed of the vehicle, wherein the execution timing is not changed since the position of the division line is set as the execution timing of the lane departure suppression control when the speed of the vehicle is a predetermined vehicle speed or less.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control apparatus comprising: a camera configured to detect a division line of a road;
a vehicle speed sensor configured to detect a speed of a vehicle traveling on the road; and 
a controller that can execute lane departure suppression control to suppress the vehicle from departing from the division line, 

wherein the controller increases a delay of the execution timing of the lane departure suppression control with respect to the division line in response to a decrease in the speed of the vehicle, and 
advances the execution timing of the lane departure suppression control with respect to the division line in response to an increase of the speed of the vehicle, 
wherein the execution timing is not changed since the position of the division line is set as the execution timing of the lane departure suppression control when the speed of the vehicle is a predetermined vehicle speed or less.

Regarding Claim 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An operation method of a vehicle control apparatus, the method comprising: 
detecting a division line of a road; 
detecting a speed of a vehicle traveling on the road; and 
executing lane departure suppression control to suppress the vehicle from departing from the division line, 
wherein in the executing, an execution timing of the lane departure suppression control with respect to the division line is changed in accordance with the detected speed, 

the execution timing of the lane departure suppression control is advanced with respect to the division line in response to an increase of the speed of the vehicle, 
wherein the execution timing is not changed since the position of the division line is set as the execution timing of the lane departure suppression control when the speed of the vehicle is a predetermined vehicle speed or less.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A non-transitory computer-readable storage medium storing a program for causing a computer to execute an operation method of a vehicle control apparatus, the method comprising: 
detecting a division line of a road; 
detecting a speed of a vehicle traveling on the road; and 
executing lane departure suppression control to suppress the vehicle from departing from the division line, 
wherein in the executing, an execution timing of the lane departure suppression control with respect to the division line is changed in accordance with the detected speed, 
wherein a delay of the execution timing of the lane departure suppression control is increased with respect to the divisional line in response to a decrease in the speed of the vehicle, and 

wherein the execution timing is not changed since the position of the division line is set as the execution timing of the lane departure suppression control when the speed of the vehicle is a predetermined vehicle speed or less.

Claims 3-9 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668